Exhibit 10.8

     
(BANK OF SCOTLAND LOGO) [y82793y8279302.gif]
  Bank of Scotland
Corporate Banking
Beauclerc House
3 Queens Road
Reading
RGI 4AR
For the attention of:
Peter Jackson
 
   
The Directors
  Telephone: 0118 980 2995
Foster Wheeler Limited
  Fax: 0118 980 2926
Registered number 163609
   
Shinfield Park
   
Reading
   
Berkshire RG2 9FW
   
(the “ Parent”); and
   
 
   
Each of the Companies listed in Schedule 5
   

     Date: 15 December 2009
Dear Sirs
UNCOMMITTED GUARANTEE FACILITY OF £100,000,000, FFEC AND PAYMENT SYSTEMS
We refer to the Facility Letter dated 21 November 2008 (“Original Facility
Letter”) between the Parent, and the companies listed in Schedule 5 (the
“Borrowers” and each one a “Borrower”) and ourselves pursuant to which certain
facilities have been made available to each of the Parent and the Borrowers (the
“Original Facilities”).
We are pleased to offer the Borrowers an uncommitted guarantee facility (the
“Guarantee Facility”), a Forward Foreign Exchange Facility (“FFEC Facility”), a
daily foreign exchange facility (“Daily FX Facility”) and access to payment
systems (the “Payment Systems”) on the terms set out in this letter. Together
the Guarantee Facility, the FFEC Facility, the Daily FX Facility and the Payment
Systems are referred to as the “Facilities”.
This offer is open for acceptance by the Borrowers until 21 December 2009 when
it will lapse. If accepted, this letter and its schedules will form the
agreement between the Borrowers and BoS for the Facilities. Consequently upon
acceptance of the terms of this offer by the Borrowers the Original Facilities
will cease to be available and the terms of the Original Facility Letter shall
be replaced by the terms of this letter.
The definitions which shall apply to this letter are given or referred to in
Schedule 2 below.

1.   Conditions Precedent and general conditions   1.1   The Facilities may not
be drawn or utilised until BoS has received, in form and substance satisfactory
to it:-



--------------------------------------------------------------------------------



 



2

  1.1.1   each Borrower has accepted this letter;     1.1.2   a Secretary’s
Certificate in respect of each company which is a party to a BoS Document; and  
  1.1.3   a letter of comfort in terms acceptable to BoS from Foster Wheeler AG,
the ultimate holding company of the Parent.

1.2   The Borrowers shall be responsible for ensuring that the Security Trust
Deed is entered into substantially in the terms of the document annexed to this
letter by any UK bank providing facilities permitted by clause 15.1 of this
letter where that bank requires that such facilities should be secured in their
favour.   2.   The Facilities   2.1.   The Guarantee Facility and the FFEC
Facility may (subject to the limits set out below) be drawn and utilised as:-

  2.1.1.   Guarantees up to £100,000,000 (the “Guarantee Limit”);     2.1.2.  
Forward Foreign Exchange Contracts up to £36,000,000 (equivalent for guidance
purposes only to a gross contract value of approximately £150,000,000 for
periods of less than 3-years duration (the “FFEC Limit”) on the terms and
conditions set out or referred to in this letter;

2.2.   BoS will (subject to the limits set out below) make available to the
Borrowers the following facilities in relation to the Payment Systems:-

  2.2.1.   BACS facilities with a limit of £15,000,000 (the “BACS Limit”)    
2.2.2.   CHAPS facilities with a limit of £15,000,000 (the “CHAPS Limit”)    
2.2.3.   International Payment Processing facilities with a limit of £13,000,000
(“the IPP Limit”)     2.2.4.   CIB Sterling Payment facilities with a limit of
£15,000,000 (the “CIB Sterling Payments Limit”)     2.2.5.   Treasury Settlement
facilities with a limit of £30,000,000 (the “Treasury Settlement Limit”)

on the terms and conditions set out or referred to in this letter.

2.3   Availability

  2.3.1   If BoS cancels the availability of any of the Facilities then the
Facilities will cease to be available and the access to the Payment Systems
shall be cancelled. Before any cancellation, other than under clause 2.3.3, BoS
will give the Borrower not more than 5 Business Days prior written notice of
cancellation but BoS need not give such prior notice where it reasonably
determines that its interests are likely to be materially adversely affected.  
  2.3.2   If BoS wishes to vary the terms upon which the Facilities are to
continue BoS shall agree the revised terms with the Borrowers.



--------------------------------------------------------------------------------



 



3

  2.3.3   BoS shall review the Facilities annually on the Review Date. If
agreement is not reached between BoS and the Borrowers prior to close of
business on the Review Date then BoS may notify the Borrower in writing that the
Facilities have ceased to be available provided that BoS will give the Borrower
not less than 60 days prior written notice of cancellation. BoS shall not be
obliged to permit any further utilisation of the Guarantee Facility during such
notice period unless cash cover acceptable to BoS is provided by the Borrowers
prior to the issue of any Guarantees requested or, prior to any utilisation of
the Payment Systems required by the Borrowers during such notice period. Such
cash cover shall be equal to 100% of the face value of any Guarantee to be
issued or, in the case of the Payment Systems, the Borrowers shall provide such
cleared funds in advance in an amount reasonably determined by BoS as being
sufficient to enable such proposed utilisation.     2.3.4   Pending BoS issuing
any such notice to the Borrowers under clause 2.3.3 (time not being of the
essence) the Facilities will continue to be available on the terms applying
immediately prior to the relevant Review Date.     2.3.5   In some circumstances
BoS may cancel the availability of any of the Facilities and, subject to clause
2.3.6, as appropriate may demand payment (other than in respect of the
Guarantees where a demand has not been made by a beneficiary under of a relevant
Guarantee) and/or demand cash cover. This may happen if BoS considers that:-

  (a)   any of the terms or conditions of this letter or any other facility
letter in force from time to time between a Borrower and BoS have been breached;
or     (b)   the financial condition of any Borrower or any guarantor of any
Borrower has altered in any material adverse way; or     (c)   the Facilities
were agreed on the basis of incorrect or incomplete information from the
Borrowers which is likely to have a material adverse effect; or     (d)   either
(i) control of any Borrower or any of its subsidiary companies passes to any
person or persons (whether acting individually or in concert) who is or are not
a shareholder in it immediately prior to the date of this letter or (ii) there
is a Change of Control, in each case without the prior written consent of BoS;
or     (e)   if a demand for repayment and/or cash cover is made in respect of
any of the facilities referred to in clause 15.

  2.3.6   Upon cancellation under this letter and providing the Borrowers have
failed to meet any of the key performance indicators under clause 6 BoS shall
also be entitled to demand immediate payment and/or cash cover of 100% of the
face value of the Guarantees issued by BoS under the Guarantee Facility to be
lodged as security for the exposure of BoS thereunder.

3.   Guarantees   3.1.   On receipt of a written request (in the form required
by BoS) by a Borrower, BoS will issue Guarantees (up to in aggregate the
Guarantee Limit) on its behalf and in its name or in the name of any other
Subsidiary or Affiliate. Before BoS issues a



--------------------------------------------------------------------------------



 



4

Guarantee on behalf of a Borrower:

  3.1.1   BoS must have approved the terms of the Guarantee; and     3.1.2   BoS
is satisfied that it holds a counter indemnity from the Borrower in a form
acceptable to it or in the alternative the Borrower shall have executed and
delivered to BoS a counter indemnity in a form acceptable to BoS agreeing to
indemnify BoS against any claim under the Guarantee and authorising BoS to debit
the amount of a claim to any of such Borrower’s accounts.

3.2.   A charge of one point two five per cent (1.25%) per annum of BoS
outstanding liabilities (whether actual or contingent) from time to time under
the Guarantees shall be payable by the Borrowers in respect of all Guarantees
issued by BoS on its behalf. This charge will be payable quarterly in arrears on
such dates as may be notified by BoS to the Parent up to and including the date
upon which the Guarantee is returned to BoS for cancellation.   4.   Forward
Foreign Exchange Contracts   4.1.   A Borrower may enter into forward foreign
exchange contracts (up to in aggregate the FFEC Limit) with BoS for the purchase
or sale of any freely convertible currency and with a maturity period of up to
thirty six months. For the purpose of calculating utilisations of this component
of the Facilities, BoS will calculate the aggregate exposure of BoS in respect
of each forward foreign exchange contract entered into with BoS.   4.2.   Each
Borrower must ensure that it makes sufficient funds (either in Sterling or in
the appropriate foreign currency) available to meet its obligations under each
of the forward foreign exchange contracts entered into by it in terms of this
letter as and when they fall due. In the event that a Borrower fails to do so,
it shall be liable to BoS in respect of the lesser of (1) the Sterling
equivalent of the amount such Borrower was due to pay BoS on completion of the
relevant forward foreign exchange contract and (2) the Sterling equivalent of
the amount which BoS would have received by completing that contract at the
prevailing spot rate of exchange for the relevant currency on the date of
completion of the contract.   4.3.   Whenever the “Sterling equivalent” of any
currency amount requires to be calculated it shall be calculated at the BoS spot
rate of exchange for such currency on the applicable day.   5.   Termination    
  Each utilisation of the Facilities referred to in this letter and the Payment
Systems shall immediately cease to be available subject to clauses 2.3.1 and
2.3.3 above if BoS makes a demand for payment under clauses 2.3.5 or gives
written notice to the Parent that the Facilities are withdrawn or cancelled.  
6.   Key Performance Indicators       As long as the Facilities remain available
(and thereafter for as long as is necessary for the purposes of assessing
satisfaction with or otherwise of the requirements of clause 2.3.6) the
Borrowers will provide financial information, including the Financial
Statements, the quarterly management accounts and the quarterly certification
required under Schedule 4, evidencing their performance against the key
performance indicators set out in Schedule 7. In the event of such performance
not



--------------------------------------------------------------------------------



 



5

    remaining within any of the target ratios set out in Schedule 7, BoS
reserves the right to either cancel and withdraw the Facilities or renegotiate
the basis on which the Facilities should be made available including without
limitation the right to require cash cover under clause 2.3.6.   7.   Security

  7.1   The amounts outstanding under the Facilities will be secured by the
Security Documents.     7.2   The Borrowers will enter into such further
Security Documents in favour of BoS as BoS may reasonably require from time to
time to ensure that BoS continues to hold security at all times while the
Facilities remain available which represents in aggregate not less than 80% of
consolidated turnover and net assets as determined by the most recent Financial
Statements of the Group and all such Security Documents will secure the
Facilities and any other money due, owing or incurred to BoS by the Borrowers.

8.   Financial Information       The Borrowers will supply to BoS the financial
information specified in the Schedule 4.   9.   Payments   9.1   All payments by
any Borrower to BoS (being a Qualifying Lender) under this letter shall be free
and without deduction of tax unless such Borrower is required by law to make a
payment subject to deduction or withholding of tax, in which case the amount
payable by such Borrower will be sufficiently increased to ensure that BoS
receives and retains a net sum equal to that which it would have received and
retained were no deduction or withholding made. If BoS subsequently receives a
tax credit which is referable to the increased payment and which enhances its
position, then it will reimburse the relevant Borrower sufficient to redress the
position up to the amount received so long as by so doing it does not prejudice
receipt or retention of the tax credit.   9.2   Notwithstanding the provisions
of clause 9.1 if in relation to BoS circumstances arise which would result in
any deduction, withholding or payment of the nature referred to in clause 9.1
then without in any way limiting, reducing or otherwise qualifying BoS’s rights,
BoS shall use reasonable endeavours to transfer the Facility to another of its
or any relevant BoS Group offices in the UK not affected by the circumstances
having the results set out in clause 9.1 and shall otherwise consider taking
such reasonable steps as may be open to it to mitigate the effects of such
circumstances.   9.3   All payments, whether of commission or otherwise will be
paid to BoS at the relevant Borrower’s branch unless BoS otherwise directs and
shall be in cleared funds in the relevant currency. If BoS receives a payment
that is insufficient to discharge all the amounts then due and payable under the
BoS Documents, BoS shall apply that payment towards the obligations of the Group
Companies under the BoS Documents in such order as BoS considers appropriate and
any such appropriation shall override any instructions by any Group Company.  
9.4   All payments to be made by any Borrower under the BoS Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.



--------------------------------------------------------------------------------



 



6

9.5   All sums of commission will accrue on a daily basis and be calculated on
the basis of a year of 365 days (in the case of any amount in Sterling) or
360 days (in the case of any amount in any other currency) and, in any such
case, for the actual number of days elapsed. Commission shall continue to accrue
on sums due following a decree or judgement as well as before it, and at the
same rate.   9.6   Any determination by BoS of any amount whether of commission
or charges or an applicable interest rate or otherwise shall, in the absence of
manifest error, be conclusive and binding on the Borrowers.   9.7   Where the
due date for payment of any amount under any BoS Document is not a Business Day
then (without affecting subsequent payment dates) actual payment will be
required on the next Business Day. Each Borrower agrees that any monies from
time to time standing to its credit on any account which is not designated a
trust or client account (whether current, deposit, loan or of any other nature
whatsoever) with BoS may be retained as cover for and/or applied by BoS at any
time (whether on or before or after the expiry of any fixed or minimum period
for which such monies may have been deposited) in or towards payment or
satisfaction of any monies or liabilities which are due, owing or incurred by
such Borrower to BoS in any manner, whether present or future, actual or
contingent, joint or several, whether incurred as principal or surety (or
guarantor or cautioner) or in any other way whatsoever.   9.8   If BoS exercises
any rights in respect of any monies as referred to in clause 9.6 (including,
without limitation, any rights of set-off, accounting retention or similar
rights) in respect of any liability of a Borrower and that liability or any part
of it is in a different currency from any credit balance against which BoS seeks
to exercise its rights, BoS may use the currency of the credit balance to
purchase an amount in the currency of the liability at the then prevailing BoS
spot rate of exchange and to pay out of the credit balance all costs, charges
and expenses incurred by BoS in connection with that purchase.   9.9   BoS shall
not be liable for any loss of interest caused by the determination before
maturity of any deposits or any loss caused by the fluctuation in any exchange
rate of which any currency is bought or sold by BoS.   9.10   If a Borrower
fails to pay any amount due to BoS in Sterling but makes such payment in another
currency, the relevant Borrower shall indemnify BoS against the full cost
incurred by BoS (including all costs, charges and expenses) of converting that
payment into Sterling.   9.11   The obligations of each Borrower in relation to
the Facilities are joint and several.   10.   Indemnity   10.1   Each Borrower
will at all times on demand indemnify BoS against all Indemnified Events and the
Borrowers will pay to BoS the amount of all payments made (whether directly or
by way of set-off, counterclaim or otherwise) and all losses, reasonable costs
or expenses suffered or incurred from time to time by BoS arising under any
liability which BoS has incurred (directly or indirectly) in relation to any
utilisations of any or all of the Facilities.   10.2   The liability of the
Borrowers under clause 10.1 above shall not be affected by any time being given
or by anything being done or not done by BoS.



--------------------------------------------------------------------------------



 



7

11.   Notices   11.1   Any communication to be made under or in connection with
this letter shall be made in writing and, unless otherwise stated, may be made
by fax or letter.   11.2   The address and fax number (and the department or
officer, if any, for whose attention the communication is to be made) of BoS for
any communication or document to be made or delivered under or in connection
with this letter is that identified with its name at the beginning of this
letter or any substitute address, fax number or department or officer as BoS may
notify to the other parties by not less than five Business Days’ notice.   11.3
  The address of each Borrower for any communication or document to be made or
delivered under or in connection with this letter is its registered office at
the time such communication or document is made or delivered. The fax number of
each Borrower for any such communication or document to be made or delivered
under or in connection with this letter is the fax number most recently provided
to BoS by such Borrower.   11.4   Any communication made or document made or
delivered by one person to another under or in connection with this letter will
only be effective:-

  (a)   if by way of fax, when received in legible form; or     (b)   if by way
of letter, when it has been delivered to the relevant address or three Business
Days after being deposited in the post postage prepaid in an envelope addressed
to it at that address,

and, if a particular department or officer is specified as part of the address
details set out in clause 10.2 above, if addressed to that department or
officer.

11.5   Any communication or document to be made or delivered to BoS will be
effective only when actually received by BoS and then only if it is expressly
marked for the attention of the department or officer identified with its name
above (or any substitute department or officer as BoS shall specify for this
purpose). Any communication or document made or delivered to the Parent in
accordance with this clause will be deemed to have been made or delivered to
each of the Group Companies.   11.6   BoS may rely upon any communication by
telephone or fax purporting to be on behalf of any Borrower by anyone previously
notified to BoS by the Borrowers as being authorised to do so, without enquiry
by BoS as to authority or identity unless BoS shall have received not less than
15 Business Days prior written notice of revocation of such authorisation. The
Borrowers agree to indemnify BoS against any liability incurred or sustained by
BoS as a result.   12.   Miscellaneous   12.1   No failure or delay by BoS in
exercising any right or remedy under any BoS Document shall operate as a waiver,
and no single or partial exercise shall prevent further exercise, of any right
or remedy.   12.2   If at any time any provision of this letter is or becomes
illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or



--------------------------------------------------------------------------------



 



8

    enforceability or such provision under the law of any other jurisdiction
shall in any way be affected or impaired.   12.3   The schedules referred to in
this letter shall form part of this letter.   12.4   Save to the extent
expressly provided to the contrary in a BoS Document, a person who is not a
party to a BoS Document may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.   13.   Fees and Expenses   13.1   The
Borrowers will pay to BoS:-

  (a)   an arrangement fee of £100,000 payable on acceptance of this letter;    
(b)   bank charges in relation to the Facilities either as specified in this
letter or otherwise in accordance with the standard terms and conditions of BoS.

13.2   The Borrowers will pay or reimburse to BoS (on a full indemnity basis)
all reasonable legal, accountancy, valuation, due diligence and other fees,
costs and expenses or tax charged to or incurred by BoS in connection with the
BoS Documents (including the amendment, waiver, enforcement or preservation of
BoS rights).   13.3   Each of the Borrowers authorises BoS to debit any
operating account it has with BoS with the amount of any such fees, costs,
expenses or tax which is payable from time to time.   14.   EMU Compliance      
If the introduction of, changeover to or operation of a single or unified
European currency results in:-

  (a)   the currency in which either the Guarantee Facility, the FFEC Facility
or any of the Payment Systems is provided changing or being replaced or BoS (in
its reasonable opinion) requiring to amend the BoS Documents due to changes in
price sources for the national currency of any member state of the European
Union or, to the extent it is applicable to any of the Facilities, the euro or
market conventions relating to the calculation of interest; and/or     (b)   BoS
incurring an additional or increased cost in relation to its providing any or
all of the Facilities;

then the Borrowers agree, in the case of (a) above, that they will permit the
BoS Documents to be amended to the extent necessary (in the reasonable opinion
of BoS) to reflect those changed circumstances and, in the case of (b) above, to
indemnify BoS in respect of that additional or increased cost.

15.   Permitted Borrowings   15.1   Additional Borrowings by any Group Company
up to an aggregate maximum amount of £95,000,000 by way of guarantee and bond
facilities similar to the Guarantee Facility may be negotiated with and obtained
from other banks subject to obtaining the prior approval of BoS. Any such
facilities approved by BoS must not at any time be permitted to rank ahead of a
Borrower’s obligations in respect of the Facilities and the obligations of any
of those Borrowers who are a party to the Security Documents.



--------------------------------------------------------------------------------



 



9

    For the avoidance of doubt no Borrower shall grant or permit to be granted
any mortgage, charge, security, pledge, lien, right of set-off, right to
retention of title or other encumbrance, whether fixed or floating, over any
present or future property, assets or undertaking (“Encumbrance”) to any other
bank in respect of any or all of these other Borrowings but, subject to clause
15.2, any bank providing such facilities to a Borrower may participate in the
security held by BoS through the Security Documents by entering into the
Security Trust Deed.   15.2   Notwithstanding the provisions of clause 15.1
above, additional Borrowings by any Group Company up to an aggregate maximum
amount of £50,000,000 by way of guarantee and bond facilities similar to the
Guarantee Facility may be negotiated with and obtained from Local Banks but
where such facilities are negotiated and agreed no Group Company may grant any
Encumbrance in favour of any such Local Bank in connection with these
facilities.   15.3   Any Group Company which is not registered in the UK under
the Companies Acts (“Non-UK Group Companies”) shall not be subject to any
restrictions on borrowing provided that the aggregate of all such borrowings
(howsoever characterised) by the Non UK Group Companies shall not at any time
exceed £3,000,000 and furthermore any such Non UK Group Company may grant any
encumbrances on its assets provided that the aggregate value of all such
encumbrances granted by all such Non UK Group Companies shall not at any time
exceed £3,000,000. The Borrowers shall notify BoS quarterly in arrears of the
granting of any such encumbrance and such notification shall be delivered to BoS
at the same time as it delivers the Financial Statements or the management
accounts referred to in Schedule 4.   16   Assignment, Transfer and
Securitisation   16.1   This letter is for the benefit of the Borrower and BoS
and their successors and assignees and transferees. Furthermore and without
prejudice to the remaining provisions of this Clause 16 BoS will remain
responsible for issuing all Guarantees under this letter.   16.2   The Borrower
may not assign or transfer all or any of its rights, obligations or benefits
under this letter.   16.3   BoS will be entitled to (1) assign any of its rights
and/or (2) transfer by novation any of its rights, benefits and obligations
under the BoS Documents to any other person or entity. The Borrower undertakes
to execute and to procure that each Group Company will execute all documents BoS
may reasonably require to give effect to an assignment, novation or transfer.  
16.4   BoS will be entitled to enter into any sub-participation, or any trust or
contractual arrangement (or any other transaction under which payments are to be
made by reference to the BoS Documents, the Borrower or any Group Company) with
any person or entity in relation to the BoS Documents and (subject to clause
16.5 below) to provide information in relation to the Group to such persons for
such purpose.   16.5   BoS will be entitled to disclose, in confidence, to its
advisers and to any prospective or actual assignee, any party to a
securitisation, transferee or participant, any other member of the BoS Group,
its auditors, advisers or applicable regulatory authority, any rating agency, or
any other person or entity who enters or proposes to enter into any transaction
as referred to in clause 16.4 above with BoS in relation to the BoS Documents
(in each case, together with their professional advisers) all information,
including any confidential information, financial information and any other



--------------------------------------------------------------------------------



 



10

information given to BoS in relation to this letter.

17.   Law       This letter will be governed by and construed according to
English law and each of the Borrowers submits to the jurisdiction of the English
Courts.

Yours faithfully
/s/ P. Jackson
For and on behalf of
BANK OF SCOTLAND PLC



--------------------------------------------------------------------------------



 



11

              Agreed and accepted on behalf of   Agreed and accepted on behalf
of Foster Wheeler Limited by   Foster Wheeler Energy Limited by
 
           
/s/ Michael Beaumont
  Director   /s/ Michael Beaumont   Director
 
           
/s/ Laurent Dupagne
  Director   /s/ Laurent Dupagne   Director

                      Date:   16 December          2009         Date:   16
December   2009

              Agreed and accepted on behalf of   Agreed and accepted on behalf
of Foster Wheeler World Services   Foster Wheeler (GB) Limited by
Limited by
           
 
           
/s/ Michael Beaumont
  Director   /s/ Michael Beaumont   Director
 
           
/s/ Laurent Dupagne
  Director   /s/ Laurent Dupagne   Director
 
           

                      Date:   16 December          2009         Date:   16
December   2009

IMPORTANT NOTICE: As with any legally binding agreement, we recommend that you
consult your solicitor or other independent legal adviser before accepting this
letter.



--------------------------------------------------------------------------------



 



12

SCHEDULE 1
PAYMENT SYSTEMS

1.   BACS Facility   1.1.   BACS Limit £15,000,000   1.2.   Purpose       The
BACS facility may only be used by the Borrowers to make fund transfers up to an
aggregate at any time of the amount of the BACS Limit utilising the Bankers
Automated Clearing System. The Borrower may use the BACS facility to make such
fund transfers, subject to sufficient funds being made available by the
Borrowers to cover the BACS payments by close of business on the same day.  
1.3.   Terms and Conditions       The BACS facility shall be made available to
the Borrowers subject to:-

  1.3.1.   the terms and conditions of the Bankers Automated Clearing System
operated by BACS Limited; and     1.3.2.   its rules of operation as agreed
between BoS and the Borrowers from time to time.

2.   CHAPS Facility   2.1.   CHAPS Limit £15,000,000   2.2.   Purpose       The
CHAPS facility may only be used by the Borrowers to make fund transfers up to an
aggregate at any time of the amount of the CHAPS Limit utilising the Clearing
House Automated Payments Systems available from BoS. The Borrowers may use the
CHAPS facility to make such fund transfers, subject to sufficient funds being
made available by the Borrowers to cover each of those CHAPS payments by close
of business on the same day.   2.3   Terms and Conditions       The CHAPS
facility shall be made available to the Borrowers subject to the standard terms
and conditions of the Clearing House Automated Payments Systems as advised by
BoS.   3.   International Payment Processing Facility   3.1.   IPP Limit
£13,000,000   3.2.   Purpose       The International Payment Processing facility
may only be used by the Borrowers to make fund transfers using the International
Payment Processing facilities provided to the Borrowers by BoS. The Borrowers
may use the IPP Facilities to make such fund transfers, subject to sufficient
funds being made available by the Borrowers to cover such payments by close of
business on the next Business Day.   3.3   Terms and Conditions



--------------------------------------------------------------------------------



 



13

The International Payment Processing facility shall be made available to the
Borrowers subject to the rules of operation as agreed between BoS and the
Borrowers from time to time.

4.   CIB Sterling Payments Facility   4.1.   CIB Sterling Payments Limit:
£15,000,000   4.2.   Purpose       The CIB Sterling Payments facility may only
be used by the Borrowers to make sterling payments utilising the BoS Corporate
Internet Banking Service (“CIB”) up to an aggregate at any time of the CIB
Sterling Payments Limit. The Borrowers may use the CIB facility to make such
sterling payments subject to sufficient funds being made available by the
Borrowers to cover such payments by close of business on the same day without
exceeding the Overdraft Limit.   4.3.   Terms and Conditions       The CIB
Sterling Payments facility shall be made available to the Borrowers subject to:-

  4.3.1.   the terms of and conditions of CIB; and     4.3.2.   the rules of
operation thereof as agreed between BoS and the Borrowers from time to time.

5.   Treasury Settlement Facility   5.1   Treasury Settlement Limit £30,000,000.
  5.2   Purpose       The Treasury Settlement facility may only be used by the
Borrowers to make fund transfers using the Treasury Settlement facilities up to
an aggregate of the Treasury Settlement Limit provided to the Borrowers by BoS.
The Borrowers may use the Treasury Settlement facility to make such fund
transfers subject to sufficient funds being made available by the Borrowers to
cover such payments by close of business on the date of settlement of such
payment without exceeding the Treasury Settlement Limit.   5.3   Terms and
Conditions       The Treasury Settlement facility shall be made available to the
Borrower subject to the rules of operation as agreed between BoS and the
Borrowers from time to time.   6.   General       Throughout the duration of the
Facilities, BoS shall be entitled to vary both the limit and the terms and
conditions referred to above in relation to the Payment Systems by notice to and
as agreed with the Borrowers.



--------------------------------------------------------------------------------



 



14

SCHEDULE 2
DEFINITIONS AND INTERPRETATION

1.   Definitions       “Affiliate” means a Subsidiary or a Holding Company or
any other Subsidiary of that Holding Company.       “Borrowings” means any
indebtedness for or in respect of (but without double counting):

  (a)   moneys borrowed;     (b)   any amount raised by acceptance under any
acceptance credit facility or dematerialised equivalent;     (c)   any amount
raised pursuant to any note purchase facility or the issue of bonds, notes,
debentures, loan stock or any similar instrument;     (d)   the amount of any
liability in respect of any lease or hire purchase contract which would, in
accordance with GAAP, be treated as a finance or capital lease;     (e)  
receivables sold or discounted (other than any receivables to the extent they
are sold on a non recourse basis);     (f)   any amount raised under any other
transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing, including but not limited to deferred
consideration in relation to earn-out payments arising from acquisitions made by
a Group Company;     (g)   any derivative transaction entered into in connection
with protection against or benefit from fluctuation in any rate or price (and,
when calculating the value of any derivative transaction, only the, negative
marked to market value shall be taken into account);     (h)   any
counter-indemnity obligation in respect of a standby or documentary letter of
credit or any other instrument issued by a bank or financial institution
excluding, where a Borrower has provided a counter- indemnity which is fully
cash- backed;     (i)   any liability for the acquisition cost of assets or
services payable on deferred payment terms where the period of deferment is more
than 90 days.

“BoS” means Bank of Scotland plc, (Company Number SC327000) having its
registered office at The Mound, Edinburgh EH1 1YZ and its successors, assignees
and transferees.
“BoS Documents” means this letter, the Security Documents, the ISDA Documents,
the Security Trust Deed and all documents ancillary or supplemental to any of
them.



--------------------------------------------------------------------------------



 



15

“Business Day” means a day (other than a Saturday or Sunday) when the branch of
BoS at which the Borrower’s account is located is open for business.
“Certified Copy” means a copy certified as true, complete and up to date by the
specified person or, if no-one is specified, by either the secretary of the
relevant Group Company or the Borrower’s solicitors.
“Change of Control” means any circumstances in which either a person, not being
a Group Company, alone or together with any associated person or persons becomes
the beneficial owner of shares in the issued share capital of the Parent
carrying the right to exercise more than 50 per cent. of the votes exercisable
at a general meeting of the Parent.
“Charge over Cash Deposit” means the charge over cash deposit referred to in
paragraphs 1.2 of Schedule 3 granted or to be granted by the relevant Borrower
in favour of BoS in respect of the account or accounts (denominated in whatever
currency) of each Borrower with BoS which account or accounts is/are blocked or
designated as charged to BoS and is/are identified in relevant charge over cash
deposit;
“Encumbrances” has the meaning given in clause 15.1;
“Financial Statements” means the audited annual profit and loss account, balance
sheet and cash flow statement of the relevant company for each of its financial
years (consolidated for each financial year during which that company has a
subsidiary) together with related directors’ and auditors’ reports.
“GAAP” means generally accepted accounting principles and practices in the UK.
“Group” means the Parent and each Subsidiary of the Parent which is not dormant
and “Group Company” is construed accordingly.
“Guarantees” means advance payment guarantees, performance bonds and such other
similar instruments as may be required in the normal course of business of the
Borrowers.
“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary
“Indemnified Events” means all actions, suits, proceedings, claims, demands,
liabilities, costs, expenses, losses, damages and charges whatsoever (except
those arising as a result of the negligence or wilful misconduct of BoS) which
may occur in relation to or arising out of any utilisations of any of the
Facilities made available under this letter.
“ISDA Documents” means the form of ISDA master agreement, schedule and
associated confirmations used from time to time by BoS for entities like the
Borrower together with all other documents referred to in, or supplemental to,
such documentation.
“Local Banks” means a non UK bank based in a jurisdiction where the giving of
guarantee and bond facilities similar to the Guarantee Facility must be made by
a bank located in that jurisdiction, contemplated in clause 15.2.



--------------------------------------------------------------------------------



 



16

“Qualifying Lender” means a person which, in relation to the relevant payment,
is beneficially entitled to the income in respect of which the payment is made
and is:-

  (a)   a company resident in the United Kingdom for tax purposes; or     (b)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a branch or agency and which brings the payment into
account in computing its chargeable profits (within the meaning given by section
11(2) of the Taxes Act); or     (c)   a person fulfilling any one of the
conditions set out in sub-sections (3) to (7) of Section 349B of the Taxes Act,

in each case in respect of which the Borrower has not received a notification
(which remains valid) from the Board of the Inland Revenue directing that
Section 349A(1) of the Taxes Act is not to apply to any such payment.
“Review Date” means the Business Day immediately preceding each anniversary of
the date of this letter (or such other date as BoS may from time to time notify
to the Parent).
“Secretary’s Certificate” means, in respect of a company, a certificate in the
form set out in Schedule 6 executed by a director of that company.
“Security Documents” means any security documents identified in Schedule 3
(including any guarantees) granted to BoS by any Group Company or any other
person in respect of the Borrowings of the Group from time to time and any other
documents entered into by a Borrower from time to time creating or evidencing
any guarantee, mortgage, charge, security, pledge, lien, right of set-off, right
to retention of title or other encumbrance, whether fixed or floating, over any
present or future property, assets or undertaking in favour of BoS.
“Security Trust Deed” means the security trust deed dated 22 December 2005
between BoS (as Security Trustee), HSBC Bank Plc and Bank of Ireland as the same
may be amended, varied, supplemented, restated, substituted or novated from time
to time and includes any duly executed and dated accession deed, substantially
in the form annexed to the Security Trust Deed and entered by BoS (as Security
Trustee) and any bank providing facilities to the Borrowers as contemplated in
Clause 16.1 of this letter;
“Security Trustee” means BoS;
“Subsidiary” means, in respect of any company, person or entity, any company,
person or entity directly or indirectly controlled by such company, person or
entity (including any Subsidiary acquired after the date of this letter) and
“Subsidiaries” shall mean all or any of them, as appropriate.

2.   Interpretation       Any reference in this letter to:-

  (a)   statutes, statutory provisions and other legislation shall include all
amendments, substitutions, modifications and re-enactments for the time being in
force and shall include any orders, regulations, instruments or other
subordinate legislation made under the relevant legislation;



--------------------------------------------------------------------------------



 



17

  (b)   “control” of any company shall be interpreted in accordance with
Section 840 of the Taxes Act;     (c)   “including” shall not be construed as
limiting the generality of the words preceding it;     (d)   any clause,
paragraph or schedule shall be construed as a reference to the clauses in this
letter, the schedules to this letter and the paragraphs in such schedules;    
(e)   any term or phrase defined in the Companies Act 1985 (as amended from time
to time) shall bear the same meaning in this letter save that any term used in
the definition of “Qualifying Lender” shall be interpreted as such term is
interpreted in accordance with the Taxes Act;     (f)   words importing the
singular shall include the plural and vice versa and words denoting any gender
shall include all genders;     (g)   this letter and to any provisions of it or
to any other document referred to in this letter shall be construed as
references to it in force for the time being and as amended, varied,
supplemented, restated, substituted or novated from time to time;     (h)   a
person is to be construed to include references to a corporation, firm, company,
partnership, joint venture, unincorporated body of persons, individual or any
state or any agency of a state, whether or not a separate legal entity;     (i)
  any person is to be construed to include that person’s assignees or
transferees or successors in title, whether direct or indirect;     (j)   any
word or phrase includes all derivations thereof;     (k)   any “associated
person” means, in relation to a person, a person who is either acting in concert
(as defined in the City Code on Takeovers and Mergers) with that person or is a
connected person (as defined in section 839 of the Taxes Act) of that person;  
  (l)   the “exposure” of BoS (or any other member of BoS Group) means, in
relation to any guarantee, bond, forward foreign exchange contract or other
utilisation, the amount determined by BoS to be its liability (actual or
contingent) in respect thereof (or, if applicable, the liability of such other
member of BoS Group).

Clause headings are for ease of reference only and are not to affect the
interpretation of this letter.



--------------------------------------------------------------------------------



 



18

SCHEDULE 3
SECURITY DOCUMENTS

1.   Security   1.1   A Composite Guarantee dated 25 July 2005 by Foster Wheeler
Limited, Foster Wheeler Energy Limited, Foster Wheeler (G.B.) Limited and Foster
Wheeler World Services Limited in favour of BoS (as Security Trustee)   1.2  
Charge over Cash Deposit by Foster Wheeler Limited dated 14 January 2005 in
favour of BoS   1.3   A first and only debenture from Foster Wheeler Limited
dated 25 July 2005 in favour of BoS (as Security Trustee)   1.4   A first and
only debenture from Foster Wheeler Energy Limited dated 25 July 2005 in favour
of BoS (as Security Trustee)   1.5   A first and only debenture from Foster
Wheeler (G.B.) Limited dated 25 July 2005 in favour of BoS (as Security Trustee)
  1.6   A first and only debenture from Foster Wheeler World Services Limited
dated 25 July 2005 in favour of BoS (as Security Trustee)   1.7   A global deed
of counter indemnity by Foster Wheeler Limited dated 25 July 2005 in favour of
BoS.   1.8   The duly completed letter of comfort referred to in clause 1.1 of
this letter.



--------------------------------------------------------------------------------



 



19

SCHEDULE 4
FINANCIAL INFORMATION COVENANTS

1.   Each Borrower covenants that it will supply to BoS:-   1.1   within
160 days after the end of each financial year of the Parent two copies of its
Financial Statements and a copy of the Financial Statements, if available, for
each Group Company and each Affiliate which utilises the Guarantee Facility from
time to time;   1.2   within 45 days after the end of each quarter in each
financial year of the Parent, management accounts (including profit and loss
account, balance sheet and cash flow statements) on a consolidated basis for the
Group and showing a comparison with budget together with commentary by the
finance director on those management accounts;   1.3   at the same time as it
delivers the Financial Statements or the management accounts referred to above,
a certificate evidencing their performance as at the date to which the Financial
Statements or management accounts were prepared against the key performance
indicators set out in Schedule 7 signed by a director of the Parent setting out
in reasonable detail supporting computations and in form and content acceptable
to BoS;   1.4   such further financial information as BoS may from time to time
reasonably require.   2.   Each Borrower also covenants that:-   2.1.   it will
ensure that all Financial Statements delivered by it in terms of paragraph 1.1.
above are prepared in accordance with GAAP and that all management accounts
delivered by it in terms of paragraph 1.2 above shall be prepared in accordance
with generally accepted accounting standards but subject to the limitations
applicable to unaudited accounts and, in the case of the Financial Statements,
show a true and fair view of the financial position of the relevant Group
Company;   2.2   it will identify from any consolidated accounts prepared for
itself and its parent company or Subsidiaries, as the case may be, the financial
performance of any undertaking included in those accounts as a subsidiary
undertaking (which is not a Subsidiary) and will, excluding any contingent
liabilities, provide details of all financing agreements and arrangements to
which any Group Company is a party which need not be shown in the Financial
Statements of the Parent excluding contingent liabilities;   2.3   it will
promptly provide to BoS such documentation and/or information as BoS may
reasonably request from time to time in relation to the Group (or any Group
Company or any other person connected with any Group Company) in order for BoS
to comply with any law, regulation or guidelines applicable to it from time to
time (including, without limitation, any anti-money laundering or “know your
customer” rules).



--------------------------------------------------------------------------------



 



20

SCHEDULE 5
AUTHORISED BORROWERS

1.   Foster Wheeler Limited   2.   Foster Wheeler Energy Limited   3.   Foster
Wheeler (GB) Limited   4.   Foster Wheeler World Services Limited



--------------------------------------------------------------------------------



 



21

SCHEDULE 6
Secretary’s Certificate

[TO BE COMPLETED BY SECRETARY FOR EACH BORROWER ON EACH
BORROWER’S HEADED NOTEPAPER]

To:   Bank of Scotland
Corporate Banking
Beauclerc House
3 Queens Road
Reading
RG1 4AR

For the attention of:
Peter Jackson
Date:l 2009
Re : l Limited (the “Company)
Registered Office : l
Registered Number : l
Guarantee Facility of £100,000,000, Forward Foreign Exchange Facility of
£36,000,000 (weighted risk) and access to payment systems, BACS of £15,000,000,
CHAPS limited of £15,000,000, International Payment Processing limit of
£13,000,000, CIB Sterling Payment facilities of £15,000,000 and Treasury
Settlement facilities of £30,000,000 (the “Facilities)
I, [insert full name], the Company Secretary certify that:-

1.   the Company has the necessary power to borrow and to incur the liabilities
specified in the letter(s) from BoS dated l 2009 offering the Facilities (the
“Facility Letter(s)”) and to draw down the Facilities;   2.   no borrowing limit
of the Company will be exceeded by any borrowing under the Facility Letter(s);  
3.   the board of directors of the Company has duly authorised [insert full
names of those authorised] to accept the Facility Letter(s), to draw down the
Facilities and all other documentation to be entered into by the Company
pursuant to the terms of the Facility Letter;   4.   the individuals specified
in 3 above were at the time of execution of the documentation referred to above
and remain duly appointed [directors] [authorised signatories] of the Company;  
5.   the resolutions giving the authorisations referred to above were validly
passed at a properly convened meeting of the board of directors of the Company,
such restrictions contain declarations of interest by the directors of the
Company sufficient



--------------------------------------------------------------------------------



 



22

    to comply with Section 177 of the Companies Act 2006 and the articles of
association of the Company and such resolutions are in full force and effect.

I attach:

(1)   a list of all the directors of the Company and confirm that those persons
listed are all the directors of the Company as at the date of this letter; and  
(2)   a copy of the Certificate of Incorporation [and Certificate(s) of
Incorporation on Change of Name] of the Company and confirm that each copy is
true, complete and up to date.

This certificate is authorised by the Board of Directors of the Company.
                                        
Secretary



--------------------------------------------------------------------------------



 



23

SCHEDULE 7
KEY PERFORMANCE INDICATORS
1. For the purposes of this Schedule 7:
“Bank Borrowings” mean all Borrowings of a Group Company with a bank or other
financial institution but always excluding an amount not exceeding in total
£50,000,000 borrowed to fund or assist with funding one or more share or
business acquisitions by the Group or a Group Company.
“Cash at Bank” means all Group cash held at or lodged with any bank or financial
institution acceptable to BoS as identified in the Financial Statements and the
consolidated management accounts of the Group.
“EBIT” means, for any specified period, the consolidated profit of the Parent
before the deduction of Interest and taxation disregarding profits or losses
arising in respect of exceptional or extraordinary items in each case in that
period.
“EBITDA” means, for any specified period, EBIT for such period after adding back
depreciation and amortisation of goodwill (or any other intangible assets) to
the extent deducted from EBIT, in each case in that period.
“Interest” means, for any specified period, interest and any amounts in the
nature of interest in relation to any Borrowings (including, without limitation,
the interest element of finance leases, guarantee fees, non utilisation fees,
discount and acceptance fees and payments under any interest rate hedging
arrangements on a net basis but excluding arrangement fees) in each case in that
period.
“Trade Debtors” means, at any time, all debts due to each Group Company in the
ordinary course of business outstanding for not more than 180 days from the date
payment is due and which are not bad or doubtful but excluding:-

  (a)   any debt owed by another Group Company;     (b)   any debt owed by any
person who is also a creditor of a Group Company to the extent of the amount
owed by that Group Company to that creditor; and     (c)   any debt which has
been assigned or charged to or is held in trust for any third party or is
subject to any factoring or invoice discounting or similar arrangement;

with any adjustments BoS may from time to time consider to be appropriate in the
context of the business of each Group Company and the Facilities.

2.   Guarantees plus Bank Borrowings : EBITDA

The aggregate value of (i) all Guarantees issued and not returned to BoS
(ii) all Guarantees issued and not returned to any other lender as the case may
be in accordance with clause 15 of the letter and (iii) Bank Borrowings shall
not exceed 4 x EBITDA.



--------------------------------------------------------------------------------



 



24

3.   Trade Debtors plus Cash at Bank to Guarantees       The aggregate of Trade
Debtors, Cash at Bank, other receivables and work in progress (other receivables
and work in progress being those items identified in the Financial Statements
and the consolidated management accounts of the Group) shall at all times equal
or exceed 50% of the aggregate value of (i) all Guarantees issued and not
returned to BoS and (ii) all Guarantees issued and not returned to any other
lender, as the case may be, in accordance with clause 15 of the letter.   4.  
Testing       The key performance indicators in this schedule 7 shall be tested
and calculated on a rolling 12 month basis and shall be tested by reference to:

  (a)   other than in relation to Guarantees plus Bank Borrowings: EBITDA
(i) the Financial Statements for the relevant accounting reference period and
(ii) the consolidated quarterly management accounts provided in accordance with
schedule 4 of this letter for the relevant period (“Quarterly Management
Accounts”); and     (b)   in relation to Guarantees plus Bank Borrowings :
EBITDA, the Quarterly Management Accounts. For the avoidance of doubt, EBITDA
will be reported as outlined in the Quarterly Management Accounts and is to be
measured before royalties and management fees.

